amended petition is considered a successive petition as described by 28 U.S.C. § 2244.17

To overcome the prohibition against the filing of a successive claim under that section,

the petitioner must establish one of the following exceptions:

         1) newly discovered evidence that, if proven and viewed in light of the
            evidence as a whole, would be sufficient to establish by clear and
            convincing evidence that no reasonable factfinder would have found the
            movant guilty of the offense; or

         2) a new rule of constitutional law, made retroactive to cases on collateral
            review by the Supreme Court, that was previously unavailable. 18

         Before the petition can be considered on the merits by this Court, the petitioner

must obtain authorization to file this successive petition from the United States Court of

Appeals for the Fifth Circuit by making a prima facie showing of the above listed

requirements to that appellate court as required by 28 U.S.C. § 2244 (b) (3) (A). Until

such time as petitioner obtains said authorization, this Court may not proceed.

         Accordingly, the Court's previous Order19 granting Defendant's Motion to

Supplement/Amend is hereby VACATED, and Defendant's motion is denied20 without

prejudice to the Defendant obtaining authorization from the United States Court of

Appeals for the Fifth Circuit to file a successive petition.

IV.      CONCLUSION

         For the reasons set forth above, Defendant's Motion to Vacate under 28 U.S.C.

22552 1 is DENIED. The Defendant's Motion to Correct Sentence and/or Record Pursuant

to F.R.C.P. 3&2 and Motion to Supp/ement/Amend23 are DENIED without prejudice to the


17 See U.S. v. Williams, No. 00-109-RET-SCR, 2010 WL 11474621 (M.D. La. Dec. 7, 2010).
18 28 U.S.C. § 2255.
19 Rec. Doc. No. 82.
20 Rec. Doc. No. 73.
21
   Rec. Doc. No. 66. Defendant filed a Supplement to this motion at Rec. Doc. No. 73.
22 Rec. Doc. No. 70.
23 Rec. Doc. No. 73.




      Document Number: 45620
Defendant obtaining authorization from the United States Court of Appeals for the Fifth

Circuit to file a successive petition.

   IT IS SO ORDERED.

   Baton Rouge, Louisiana, this     fl day of December, 2018.


                                          JUDGE SH
                                          UNITED S   ES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




   Document Number: 45620
